Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 16/089,860 filed on 09/28/2018 which is a 371 of PCT/US2017/025614 filed on 03/31/2017 which claims priority benefit of US Provisional 62/317,524 filed on 04/02/2016.
	Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-13) in the reply filed on 02/22/2021 is acknowledged.
Applicant’s election without traverse of the species SEQ ID NO: 8147 as the single species from among those listed in claim 6 and SEQ ID NO: 1 as the single species from among those listed in claim 8, in the reply filed on 02/22/2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
Status of Claims
Claims 1-18 are pending.  
Claims 14-18 are withdrawn.
Claims 1-13 are under examination.


Sequence Compliance
A sequence appearing in Figure 3 of the drawings is not identified by a sequence identifier in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  Please see attached Notice to Comply.  Appropriate correction is required as part of a complete response to this office action.
Information Disclosure Statement
The IDS statements filed on 04/15/2019, 12/27/2019, and 02/22/2021 have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “5-6 thymidines” in lines 2-3.  It would be more appropriate for this phrase to recite “5 or 6 thymidines”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-13 are indefinite because they depend upon claim 1 and are not remedial.  
In addition, claim 2 recites the limitation “the binding site for miRNA-122 or miRNA 208" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference to a binding site for miRNA-122 or miRNA 208 in the claim or in the base claim 1 and a review of the instant specification shows that there are alternative sequences for “the binding site for miRNA-122 or miRNA 208" and thus one of ordinary skill in the art would not be able to determine what is the intended sequence being referred to by the term “the binding site for miRNA-122 or miRNA 208" in claim 2.
modified U6 promoter sequence.  Since the U6 promoter sequence is “modified”, it cannot be considered that such structure inherently comprises either of a PSE region or a DSE region and thus these terms lack sufficient antecedent basis because they cannot be considered inherent features of the claimed nucleic acid molecule comprising a modified U6 promoter sequence.
In addition, claim 4 is indefinite because it recites: “wherein the modified U6 promoter sequence comprises a substitution of a cytosine to a thymidine at nucleotide -66, a substitution of a cystosine to a thymidine at nucleotide -57 and a substitution of a thymidine to a cytosine at nucleotide -52 in the PSE sequence” but without providing a sequence (e.g., such as by SEQ ID NO) to correspond to the locations of nucleotides -66, -57, and -52 so that one of ordinary skill in the art would be able to determine what sequence would be encompassed or excluded by this limitation.  Further, claim 4 lacks sufficient antecedent basis for the term “the PSE sequence” in line 4 because there is no prior reference to a PSE sequence in claim 4 or in claim 1 modified U6 promoter sequence.  Since the U6 promoter sequence is “modified”, it cannot be considered that such structure inherently comprises either of a PSE region and thus this terms lacks sufficient antecedent basis because it cannot be considered an inherent feature of the claimed nucleic acid molecule comprising a modified U6 promoter sequence.
In addition, claim 5 is indefinite because it recites “let-7a and let-7b” in the middle of a listing of alternative species.  It is unclear if the claim intends that both “let-7a and let-7b” are required together as the type of mature guide strand of a miRNA or whether these terms are intended to be listed in the alternative with the other species listed in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al in WO2013/016352-A1, in view of US2010/0186103 to Gao et al (published July 22, 2010), in view of Suhy et al (Mol Ther 2012, Sept 4, Vol 20, No. 9, pages 1737-1749, published online June 26, 2012). 
Harper et al disclose a nucleic acid molecule comprising a mouse U6 promoter sequence, mature guide strand of an miDUX4 miRNA, and six thymidines at the 5’ end. 
For example, Harper et al in paragraph [0053] recite: 
The two PCR products were ligated overnight to a U6T6 vector (via Xhol and Xbal) that contains a mouse U6 promoter and an RNA polymerase III termination signal (six thymidine nucleotides). MiRNAs are cloned into Xhol and Xbal restriction sites located between the 3' end of the U6 promoter and termination signal (Spel site on the 3' end of the DNA template for each miRNA has complementary cohesive ends with the Xbal site).
However, Harper et al differs from the presently claimed invention of claim 1 because they do not disclose a detargeting sequence, or specifically per instant claim 2, wherein the detargeting sequence is a binding site for miRNA-122 or miRNA-208.  
Gao et al disclose rAAV vectors comprising a nucleic acid comprising detargeting sequence being “at least one binding site for a miRNA a nucleic acid molecule” (i.e., abstract), and explicitly discloses wherein the detargeting sequence is the binding site for miRNA-122 (e.g., para 0038).   In paragraph [0145] Gao et al suggest using a detargeting sequence being a binding site for a tissue-specific miRNA that is desired to be inhibited in a tissue (i.e., a detargeting sequence).  
MicroRNA sponges are competitive inhibitors of microRNAs. MicroRNA sponge transcripts may contain multiple, tandem binding sites to a microRNA of interest. In some cases, sponges can derepress microRNA targets at least as strongly as chemically modified antisense oligonucleotides against microRNAs. Sponges specifically inhibit microRNAs with a complementary heptameric seed, such that a single sponge can be used to block an entire microRNA seed family. 
Further, Gao et al suggests that the design of miRNA expression constructs involves optimization of factors including the promoter selection and miRNA binding site (detargeting sequence).  Gao et al suggests assessing using a U6 promoter in the construct:  For example, in para [0145], Gao et al recite: “The skilled artisan will appreciate that the design of miRNA expression constructs involves an assessment of various factors including promoter selection, e.g., a Polymerase III promoter, e.g., a U6 promoter, versus Polymerase II promoter”.
Suhy et al explicitly disclose modification to U6 promoters when they are used in gene therapy vectors to reduce potential toxicity due to high expression levels achieved by wild-type Pol III promoters (e.g., abstract, lines 12-15; Figure 1 & legend showing modified U6 promoter).  Suhy et al disclose re-engineering U6 promoters to reduce transcription levels for the rationale of reducing toxicity in patients (e.g., abstract, lines 18-21).  Suhy et al disclose modification in the PSE element of a U6 promoter (e.g., page 1738, para spanning left and right columns, lines 4-5).
Per claim 2, Gao et al discloses wherein the detargeting sequence is the binding site for miRNA-122.   In para [0038] Gao et al recite: 
FIG. 2A is a schematic of a recombinant AAV, rAAV9.CB.nLacZ.3xmiR122, that contains a LacZ coding sequence flanked by 5' and 3' inverted terminal repeat sequences. rAAV.CB.nLacZ.3xmi122 also has a ubiquitous EM7 promoter, CMV immediate early enhancer and chicken beta-actin promoter sequences, and three miR-122 binding sites in the 3' UTR. FIG. 2B shows that mice infected with rAAV.CB.nLacZ.3xmiR122 exhibit detectable LacZ expression (as detected by X-Gal staining) in heart tissue but not liver tissue, where miR-122 is expressed, whereas a control rAAV that does not contain miR122 binding sites is expressed in both heart and liver tissue. 
Per claim 3, Suhy et al disclose modification in the PSE element of a U6 promoter (e.g., page 1738, para spanning left and right columns, lines 4-5).
Per claim 5, Harper et al in WO2013/016352-A1 discloses wherein the mature guide strand of a miRNA is miDUX4.
claim 6, Harper et al in WO2013/016352-A1 discloses wherein the mature guide strand of a miRNA is miDUX4 which comprises a nucleotide sequence of SEQ ID NO: 8147 (e.g., see attached Score report for Harper et al in WO2013/016352-A1 showing ref SEQ ID NO: 8147 is identical to instant SEQ ID NO: 8147.
Per claim 7, Harper et al in WO2013/016352-A1 disclose wherein the mature guide strand of an miRNA is miDUX4.
Per claim 8, Harper et al in WO2013/016352-A1 disclose the nucleic acid sequence of SEQ ID NO: 1 (e.g., see attached Score result for Harper et al in WO2013/016352-A1 showing ref SEQ ID NO: 8 is identical to instant SEQ ID NO: 1).
Per claims 9-10, Harper et al in WO2013/016352-A1 disclose an adeno-associated virus vector (e.g., para 0019). 
Per claims 11, Harper et al in WO2013/016352-A1 disclose a recombinant adeno-associated virus (e.g., para 0020). 
Per claim 12, Harper et al in WO2013/016352-A1 disclose wherein the AAV is AAV6, AAV rh.74 or AAV-B1.
Per claim 13, Harper et al in WO2013/016352-A1 disclose a “[c]ompositions of the invention comprise rAAV in a pharmaceutically acceptable carrier” (e.g., para 0027, lines 2-3).
The level of skill in the art was high before the effective filing date of the presently claimed invention.

It would have been obvious to one of ordinary skill in the art having the cited references before the effective filing date to combine these elements of the cited references because all three references are in the same field of designing therapeutic constructs for regulating miRNA expression in cells for treating patients.
Absent evidence to the contrary, it is considered that one of ordinary skill in the art having the cited references before them would have had a reasonable expectation of success to combine the elements of the detargeting sequences of Gao et al and the weakened (modified) U6 promoters of Suhy et into the constructs of Harper et al to arrive at the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-30 of copending Application No. 16/651,814 (reference application), in view of Suhy et al (Mol Ther 2012, Sept 4, Vol 20, No. 9, pages 1737-1749, published online June 26, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the co-pending claims are essentially the same as or render obvious the instant claims.  
Co-pending claim 1 recites a nucleic acid molecule comprising a tissue specific promoter sequence, mature guide strand of a miRNA comprising at least one detargeting sequence and 5-6 thymidines at the 5’ end and co-pending claim 2 specifies the promoter sequence is a U6 promoter sequence.  However, co-pending claim 1 differs from the instant claim 1 because it does not recite a modified U6 promoter.  However, the limitation of a modified U6 promoter is rendered obvious by co-pending claim 2 which explicitly recites a U6 promoter, in view of Suhy et al.  Suhy et al explicitly disclose modification to U6 promoters when they are used in gene therapy vectors to reduce potential toxicity due to high expression levels achieved by wild-type Pol III promoters (e.g., abstract, lines 12-15; Figure 1 & legend showing modified U6 promoter).  Suhy et al disclose re-engineering U6 promoters to reduce transcription levels for the rationale of reducing toxicity in patients (e.g., abstract, lines 18-21).  Suhy et al disclose modification in the PSE element of a U6 promoter (e.g., page 1738, para spanning left and right columns, lines 4-5).

Per claim 3, the combination of co-pending claim 2 in view of Suhy et al render obvious the limitation wherein modified U6 promoter sequence comprises at least substitution, insertion or deletion in the proximal sequence element (PSE) region or the distal sequence element (DSE) because Suhy et al disclose modification in the PSE element of a U6 promoter (e.g., page 1738, para spanning left and right columns, lines 4-5).
Per instant claim 5, co-pending claim 5 recites the same limitation wherein the mature guide strand of a miRNA is miDUX4, miRN92, miRNA-17, miRNA-18a, miRNA-19a, miRNA-20a, miRNA-19b-1, mi-RNA-26a, miRNA-126, miRNA-335, let-7a and let-7b, miRNA-34, miR-34a, miRNA-10b, miRNA-208, miRNA-499, miRNA-195, miRNA-29a, miRNA-29b, or miRNA-29c.
Per instant claim 6, co-pending claim 6 recites the same limitation wherein the wherein the mature guide strand of a miRNA comprises a nucleotide sequence of SEQ ID NO: 8147.
Per instant claim 7, co-pending claim 7 recites the same limitation wherein the mature guide strand of a miRNA is miDUX4.
Per instant claim 8, co-pending claim 8 recites the same limitation of comprising the nucleic acid sequence of SEQ ID NO: 1.
 
 Per instant claim 10 co-pending claim 10 recites the vector is a plasmid, adeno-associated virus, adenovirus, retrovirus, lentivirus, equine-associated virus, alphavirus, pox viruses, herpes virus, polio virus, sindbis virus or vaccinia viruses.
Per instant claim 11, co-pending claim 11 recites a recombinant adeno-associated virus comprising the nucleic acid molecule of claim 1.  
Per instant claim 12, co-pending claims 12 and 30 recite wherein the recombinant adeno-associated virus is AAV6, AAV rh.74 or AAV-B1.
Per instant claim 13, co-pending claim 13 recites a composition comprising the recombinant adeno-associated virus.
Further, co pending claims 14-18 and 29 recite a method of using the products of co-pending claims 11, and 16-17 and thus are included in the rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
One of ordinary skill in the art would have been motivated to combine the element of the co-pending claims 1-3, and 5-30 with the element of Suhy et al of a modified U6 promoter sequence for the rationale of designing constructs for inhibiting specific tissue-specific miRNAs in certain cell-types and for the rationale of reducing toxicity using weakened U6 promoters as suggested by Suhy et al.

Absent evidence to the contrary, in view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited reference before them would have had a reasonable expectation of success to combine the element of the the weakened (modified) U6 promoters of Suhy et into the constructs of co-pending claims 1-3, and 5-30 to arrive at the presently claimed invention.
Conclusion
Claim 4 appears free of the prior art.
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636